DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 03/04/2021.

Examiner's Statement of reason for Allowance

Claims 1-4, 6-9, 11-14 and 16-19 renumbered as 1 -16 are allowed.

The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method performed by a terminal in a wireless communication system, the method comprising:
receiving, from a base station, a radio resource control (RRC) message;
identifying whether information for a pathloss reference linking is included in the RRC message;
transmitting, on a first serving cell to the base station, one of a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission or a sounding reference signal (SRS) transmission based on a first transmission power, wherein the first transmission power is identified based on a downlink pathloss calculated by using a reference signal (RS) resource on an active downlink bandwidth path (BWP) of a second serving cell indicated by the information, in case that the information is included in the RRC message;
and transmitting, on the first serving cell to the base station, one of the PUSCH transmission. the PUCCH transmission or the SRS transmission based on a second transmission power, wherein the second transmission power is identified based on a downlink pathloss 
The closest prior art, as previously recited, Li et al. (US 2014/0192673 A1), Zhang et al. (US 2019/0044681 A1), Zhou et al. (US 2020/0383060 A1), are also generally directed to various aspects of measuring DL path-loss by using the DL RS.  However, none of Li, Zhang, Zhou teaches or suggests, alone or in combination, the particular combination of steps or elements as recited in the independent claims, claims 1, 6, 11 and 16.  For example, none of the cited prior art teaches or suggest the steps of transmitting, on a first serving cell to the base station, one of a physical uplink shared channel (PUSCH) transmission, a physical uplink control channel (PUCCH) transmission or a sounding reference signal (SRS) transmission based on a first transmission power, wherein the first transmission power is identified based on a downlink pathloss calculated by using a reference signal (RS) resource on an active downlink bandwidth path (BWP) of a second serving cell indicated by the information, in case that the information is included in the RRC message and transmitting, on the first serving cell to the base station, one of the PUSCH transmission. the PUCCH transmission or the SRS transmission based on a second transmission power, wherein the second transmission power is identified based on a downlink pathloss calculated by using an RS resource on an active downlink BWP of the first serving cell, in case that the information is not included in the RRC message.
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHUKRI TAHA/             Primary Examiner, Art Unit 2478